Title: To Benjamin Franklin from Jonathan Belcher, 17 February 1752
From: Belcher, Jonathan
To: Franklin, Benjamin


Sir
Eliz: Town (NJ) Febr. 17: 1752
The last post brought me yours of 11: Currant and in another packet 2 of your papers of 28: of January and 11: February and which I desire may be regularly sent me for the future.
I am thankfull that you will send to Mr. Ebenezer Holmes by the first Vessel to Boston Two Pounds of the right Virginia rattle snake root not Seneka root as you call it in yours and what ever the Charge may be I will pay when you will please to let me know it. I am Sir Your Assured Friend.
Mr. Franklin (Post)
